EXECUTION VERSION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PARENT GUARANTEE AGREEMENT

between

DEERFIELD TRIARC CAPITAL CORP.
as Parent Guarantor,

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Guarantee Trustee

Dated as of August 2, 2006

DEERFIELD TRIARC CAPITAL LLC

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



          This PARENT GUARANTEE AGREEMENT, dated as of August 2, 2006, executed
and delivered by Deerfield Triarc Capital Corp. (the “Parent Guarantor”) having
its principal office at 6250 N. River Road, 9th Floor, Rosemont, Illinois 60018,
and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association,
as trustee (in such capacity, the “Guarantee Trustee”), for the benefit of the
Trust (as defined herein), the Holders (as defined herein) and the Note Holders
(as defined herein) from time to time of the Notes (as defined herein) of
Deerfield Triarc Capital LLC, a Delaware limited liability company (the
“Company”).

W I T N E S S E T H :

          WHEREAS, pursuant to an Indenture, dated as of the date hereof (the
“Indenture”), among the Company and JPMorgan Chase Bank, National Association,
as trustee, the Company is issuing Twenty-Five Million Seven Hundred
Seventy-Four Thousand Dollars ($25,774,000) aggregate principal amount of its
junior subordinated notes (the “Notes”) having the terms set forth in the
Indenture to Deerfield Triarc Capital Trust II a Delaware statutory trust (the
“Trust”), evidencing loans made to the Company by the Trust of proceeds from the
issuance of undivided preferred beneficial interests in the assets of the Trust
(the “Preferred Securities”), and undivided common beneficial interests in the
assets of the Trust (collectively, together with the Preferred Securities, the
“Trust Securities”);

          WHEREAS, the Parent Guarantor owns one hundred percent (100%) of the
outstanding equity interests in the Company, and will substantially benefit from
the issuance of the Notes by the Company and the sale of the Preferred
Securities by the Trust; and

          WHEREAS, as incentive for the Holders (as defined herein) to purchase
Preferred Securities from the Trust and for the Trust to purchase the Notes with
the proceeds from such purchase, the Parent Guarantor desires irrevocably and
unconditionally to agree, to the extent set forth herein, to pay to the Note
Holders (as defined herein) the Parent Guarantee Payments (as defined herein)
and to make certain other payments on the terms and conditions set forth herein.

          NOW, THEREFORE, in consideration of the purchase by each Holder of
Preferred Securities and the purchase of the Notes by the Trust, the Parent
Guarantor executes and delivers this Parent Guarantee Agreement to provide as
follows for the benefit of the Holders of the Preferred Securities and the Note
Holders (as defined herein):

ARTICLE I

INTERPRETATION AND DEFINITIONS

          SECTION 1.1. Interpretation.

          In this Parent Guarantee Agreement, unless the context otherwise
requires:

1

--------------------------------------------------------------------------------



 

 

 

          (a) capitalized terms used in this Parent Guarantee Agreement but not
defined in the preamble hereto have the respective meanings assigned to them in
Section 1.2;

 

 

 

          (b) the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;

 

 

 

          (c) all references to “the Parent Guarantee Agreement” or “this Parent
Guarantee Agreement” are to this Parent Guarantee Agreement, as modified,
supplemented or amended from time to time;

 

 

 

          (d) all references in this Parent Guarantee Agreement to articles and
sections are to articles and sections of this Parent Guarantee Agreement unless
otherwise specified;

 

 

 

          (e) the words “hereby”, “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Parent Guarantee Agreement as a whole and
not to any particular Article, Section or other subdivision;

 

 

 

          (f) a reference to the singular includes the plural and vice versa;

 

 

 

          (g) the masculine, feminine or neuter genders used herein shall
include the masculine, feminine and neuter genders.

 

 

 

SECTION 1.2. Definitions.

 

 

          As used in this Parent Guarantee Agreement, the terms set forth below
shall, unless the context otherwise requires, have the following meanings:

 

 

 

          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing. Notwithstanding anything to the contrary, the term “Affiliate” shall
not include Triarc Companies, Inc. or any of its direct or indirect
subsidiaries.

 

 

 

          “Beneficiaries” means the Guarantee Trustee, the Delaware Trustee, the
Property Trustee (as defined in the Indenture), the Administrative Trustees (as
defined in the Indenture) and any successors thereof.

 

 

 

          “Board of Directors” means either the board of directors of the Parent
Guarantor or any duly authorized committee of that board.

 

 

 

          “Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Trust.

2

--------------------------------------------------------------------------------



 

 

 

          “Debt” means with respect to any Person, whether recourse is to all or
a portion of the assets of such Person, whether currently existing or hereafter
incurred, and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable arising in the ordinary course of business); (v) every
capital lease obligation of such Person; (vi) all indebtedness of such Person,
whether incurred on or prior to the date of this Parent Guarantee Agreement or
thereafter incurred, for claims in respect of derivative products, including
interest rate, foreign exchange rate and commodity forward contracts, options,
swaps and similar arrangements; (vii) every obligation of the type referred to
in clauses (i) through (vi) of another Person and all dividends of another
Person the payment of which, in either case, such Person has guaranteed or is
responsible or liable for, directly or indirectly, as obligor or otherwise; and
(viii) any renewals, extensions, refundings, amendments or modifications of any
obligation of the type referred to in clauses (i) through (vii).

 

 

 

          “Event of Default” means a default by the Parent Guarantor on any of
its payment or other obligations under this Parent Guarantee Agreement;
provided, that except with respect to a default in payment of any Parent
Guarantee Payments, such default shall not be an Event of Default unless the
Parent Guarantor shall have received notice of such default in accordance with
the terms herein from the Guarantee Trustee, the Trust or any Holder and shall
have failed to cure such default within thirty (30) days after receipt of such
notice.

 

 

 

          “Guarantee Trustee” means JPMorgan Chase Bank, National Association,
until a Successor Guarantee Trustee, as defined below, has been appointed and
has accepted such appointment pursuant to the terms of this Parent Guarantee
Agreement, and thereafter means each such Successor Guarantee Trustee, in any
case solely in its capacity as guarantee trustee and not in its individual
capacity.

 

 

 

          “Holder” means any holder, as registered on the books and records of
the Trust, of any Preferred Securities; provided, that, in determining whether
the holders of the requisite percentage of Preferred Securities have given any
request, notice, consent or waiver hereunder, “Holder” shall not include the
Parent Guarantor, the Guarantee Trustee or any Affiliate of the Parent Guarantor
or the Guarantee Trustee.

 

 

 

          “List of Holders” has the meaning specified in Section 2.1.

 

 

 

          “Majority in Liquidation Amount of the Preferred Securities” means a
vote by the Holder(s), voting separately as a class, of more than fifty percent
(50%) of the aggregate Liquidation Amount of all then outstanding Preferred
Securities issued by the Trust.

3

--------------------------------------------------------------------------------



 

 

 

          “Majority in Principal Amount of the Notes” means a vote by the Note
Holder(s), voting separately as a class, of more than fifty percent (50%) of the
aggregate principal amount of all then outstanding Notes.

 

 

 

          “Note Holder” means any holder, as registered on the books and records
of the Trustee (as defined in the Indenture), of any Notes; provided, that, in
determining whether the holders of the requisite percentage of Notes have given
any request, notice, consent or waiver hereunder, “Note Holder” shall not
include either the Parent Guarantor, the Company, the Guarantee Trustee or any
Affiliate of either of the Parent Guarantor or the Guarantee Trustee.

 

 

 

          “Officers’ Certificate” means, with respect to any Person, a
certificate signed by the Chief Executive Officer, President or a Vice President
of such Person, and by the Chief Financial Officer, Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary of such Person, and delivered
to the Guarantee Trustee. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Parent Guarantee
Agreement (other than the certificate provided pursuant to Section 2.2) shall
include:

 

 

 

          (a) a statement that each officer signing the Officers’ Certificate
has read the covenant or condition and the definitions relating thereto;

 

 

 

          (b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officers’ Certificate;

 

 

 

          (c) a statement that each officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

 

 

          (d) a statement as to whether, in the opinion of each officer, such
condition or covenant has been complied with.

 

 

 

          “Parent Guarantee Payments” means the following payments or
distributions, without duplication, with respect to the Notes, to the extent not
fully and promptly paid or made by the Company immediately after the expiration
of any grace or cure period applicable to the Company under the terms of the
Indenture: (a) any accumulated and unpaid payments of interest or principal, or
other amounts, required to be paid on the Notes; and (b) payment of any other
amounts to be paid by the Company under the Indenture, including all amounts due
to any Beneficiary by the Company.

 

 

 

          “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, government or any agency
or political subdivision thereof or any other entity of whatever nature.

4

--------------------------------------------------------------------------------



 

 

 

          “Responsible Officer” means, with respect to the Guarantee Trustee,
the officer in the Institutional Trust Services Department of the Trustee having
direct responsibility for the administration of this Parent Guarantee Agreement.

 

 

 

          “Senior Debt” means the principal of and any premium and interest on
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Parent Guarantor whether or not
such claim for post-petition is allowed in such proceeding) all Debt of the
Parent Guarantor, whether incurred on or prior to the date of the Indenture or
thereafter incurred, unless it is provided in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, that such
obligations are not superior in right of payment to the Notes; provided, that
Senior Debt shall not include any other debt securities and guarantees in
respect of such debt securities issued to any trust other than the Trust (or a
trustee of any such trust), partnership or other entity affiliated with the
Parent Guarantor that is a financing vehicle of the Parent Guarantor (a
“financing entity”) in connection with the issuance by such financing entity of
equity securities or other securities that are treated as equity capital for
regulatory capital purposes guaranteed by the Parent Guarantor pursuant to an
instrument that ranks pari passu with or junior in right of payment to the
Indenture, including, without limitation, securities issued by or to the Trust.

 

 

 

          “Successor Guarantee Trustee” means a successor Guarantee Trustee
possessing the qualifications to act as Guarantee Trustee under Section 4.1.

 

 

 

          “Trust Indenture Act” means the Trust Indenture Act of 1939, as
amended and as in effect on the date of this Parent Guarantee Agreement.

Capitalized or otherwise defined terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Indenture as in effect on
the date hereof.

ARTICLE II

REPORTS

          SECTION 2.1. List of Holders.

          The Parent Guarantor shall furnish or cause to be furnished to the
Guarantee Trustee at such times as the Guarantee Trustee may request in writing,
within thirty (30) days after the receipt by the Parent Guarantor of any such
request, a list, in such form as the Guarantee Trustee may reasonably require,
of the names and addresses of the Holders or Note Holders (each a “List of
Holders”) as of a date not more than fifteen (15) days prior to the time such
list is furnished, in each case to the extent such information is in the
possession or control of the Parent Guarantor or the Company and is not
identical to a previously supplied List of Holders or has not otherwise been
received by the Guarantee Trustee in its capacity as such. The Guarantee Trustee
may destroy any List of Holders previously given to it on receipt of a new List
of Holders.

5

--------------------------------------------------------------------------------



          SECTION 2.2. Periodic Reports to the Guarantee Trustee.

          (a) The Parent Guarantor shall deliver to the Guarantee Trustee,
within ninety (90) days after the end of each fiscal year of the Parent
Guarantor ending after the date of this Parent Guarantee Agreement, an Officers’
Certificate covering the preceding fiscal year, stating whether or not to the
knowledge of the signers thereof the Parent Guarantor is in default in the
performance or observance of any of the terms or provisions or any of the
conditions of this Parent Guarantee Agreement (without regard to any period of
grace or requirement of notice provided hereunder) and, if the Parent Guarantor
shall be in default thereof, specifying all such defaults and the nature and
status thereof of which they have knowledge.

          (b) The Parent Guarantor shall furnish to (i) the Guarantee Trustee;
(ii) Taberna Capital Management, LLC, 1818 Market Street, 28th Floor,
Philadelphia, Pennsylvania 19103 or such other address as designated by Taberna
Capital Management, LLC); and (iii) any Owner of the Preferred Securities
reasonably identified to the Company and the Trust (which identification may be
made either by such Owner or by Taberna Capital Management, LLC) a duly
completed and executed certificate substantively and substantially in the form
attached hereto as Exhibit A, including the financial statements referenced in
such Exhibit, which certificate and financial statements shall be so furnished
by the Parent Guarantor not later than forty five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor and not later than ninety (90) days after the end of each fiscal year
of the Parent Guarantor.

          SECTION 2.3. Event of Default; Waiver.

          Neither the Trust nor the Note Holders shall have the right to waive
any past Event of Default without the consent of the Holders of a Majority in
Liquidation Amount of the Preferred Securities. The Holders of a Majority in
Liquidation Amount of the Preferred Securities may, on behalf of the Holders,
the Trust or the Note Holders, waive any past Event of Default and its
consequences. Upon such waiver, any such Event of Default shall cease to exist,
and any Event of Default arising therefrom shall be deemed to have been cured,
for every purpose of this Parent Guarantee Agreement, but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent therefrom.

          SECTION 2.4. Event of Default; Notice.

          (a) The Guarantee Trustee shall, within ninety (90) days after the
occurrence hereunder of a default, transmit to the Trust, the Note Holders, the
Company and the Holders notices of all defaults actually known to the Guarantee
Trustee, unless such defaults have been cured or waived before the giving of
such notice. For the purpose of this Section 2.4, the term “default” means any
event that is, or after notice or lapse of time or both would become, an Event
of Default.

          (b) The Guarantee Trustee shall not be deemed to have knowledge of any
Event of Default unless the Guarantee Trustee shall have received written
notice, or a Responsible Officer charged with the administration of this Parent
Guarantee Agreement shall have obtained written notice, of such Event of Default
from the Parent Guarantor, the Company, a Note Holder or a Holder.

6

--------------------------------------------------------------------------------



ARTICLE III

POWERS, DUTIES AND RIGHTS OF THE GUARANTEE TRUSTEE

          SECTION 3.1. Powers and Duties of the Guarantee Trustee.

          (a) This Parent Guarantee Agreement shall be held by the Guarantee
Trustee for the benefit of the Holders, the Note Holders and the Trust, and the
Guarantee Trustee shall not transfer this Parent Guarantee Agreement to any
Person except a Holder or Note Holder exercising its rights pursuant to Section
5.4(d) or to a Successor Guarantee Trustee upon acceptance by such Successor
Guarantee Trustee of its appointment to act as Successor Guarantee Trustee. The
right, title and interest of the Guarantee Trustee shall automatically vest in
any Successor Guarantee Trustee, upon acceptance by such Successor Guarantee
Trustee of its appointment hereunder, and such vesting and succession of title
shall be effective whether or not conveyancing documents have been executed and
delivered pursuant to the appointment of such Successor Guarantee Trustee.

          (b) The rights, immunities, duties and responsibilities of the
Guarantee Trustee shall be as provided by this Parent Guarantee Agreement and
there shall be no other duties or obligations, express or implied, of the
Guarantee Trustee. Notwithstanding the foregoing, no provisions of this Parent
Guarantee Agreement shall require the Guarantee Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. Whether or not herein expressly so provided, every provision of this Parent
Guarantee Agreement relating to the conduct or affecting the liability of or
affording protection to the Guarantee Trustee shall be subject to the provisions
of this Section 3.1. To the extent that, at law or in equity, the Guarantee
Trustee has duties and liabilities relating to the Trust, the Parent Guarantor,
the Note Holders or the Holders, the Guarantee Trustee shall not be liable to
any Note Holders or any Holder for the Guarantee Trustee’s good faith reliance
on the provisions of this Parent Guarantee Agreement. The provisions of this
Parent Guarantee Agreement, to the extent that they restrict the duties and
liabilities of the Guarantee Trustee otherwise existing at law or in equity, are
agreed by the Parent Guarantor and the Note Holders or the Holders to replace
such other duties and liabilities of the Guarantee Trustee.

          (c) No provision of this Parent Guarantee Agreement shall be construed
to relieve the Guarantee Trustee from liability for its own negligent action,
negligent failure to act or own willful misconduct, except that:

 

 

 

          (i) the Guarantee Trustee shall not be liable for any error of
judgment made in good faith by a Responsible Officer of the Guarantee Trustee,
unless it shall be proved that the Guarantee Trustee was negligent in
ascertaining the pertinent facts upon which such judgment was made; and

 

 

 

          (ii) the Guarantee Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction of the Note Holders of not less than a Majority in Principal Amount of
the Notes or, in the case of a

7

--------------------------------------------------------------------------------



 

 

 

waiver under Section 2.3, the Holders of not less than a Majority in Liquidation
Amount of the Preferred Securities relating to the time, method and place of
conducting any proceeding for any remedy available to the Guarantee Trustee, or
exercising any trust or power conferred upon the Guarantee Trustee under this
Parent Guarantee Agreement.

 

 

 

SECTION 3.2. Certain Rights of the Guarantee Trustee.

 

 

 

(a) Subject to the provisions of Section 3.1:

 

 

 

          (i) the Guarantee Trustee may conclusively rely, and shall be fully
protected in acting or refraining from acting in good faith and in accordance
with the terms hereof, upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document reasonably
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties;

 

 

 

          (ii) any direction or act of the Parent Guarantor contemplated by this
Parent Guarantee Agreement shall be sufficiently evidenced by an Officers’
Certificate unless otherwise prescribed herein;

 

 

 

          (iii) the Guarantee Trustee may consult with counsel, and the advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted to be taken by it hereunder in
good faith and in reliance thereon and in accordance with such advice. Such
counsel may be counsel to the Guarantee Trustee, the Parent Guarantor or any of
their respective Affiliates and may be one of the Parent Guarantor’s or
Guarantee Trustee’s employees. The Guarantee Trustee shall have the right at any
time to seek instructions concerning the administration of this Parent Guarantee
Agreement from any court of competent jurisdiction;

 

 

 

          (iv) the Guarantee Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Parent Guarantee Agreement at
the request or direction of any Holder or Note Holder, unless such Holder or
Note Holder shall have provided to the Guarantee Trustee reasonable security or
indemnity against the costs, expenses (including reasonable attorneys’ fees and
expenses) and liabilities that might be incurred by it in complying with such
request or direction, including such reasonable advances as may be requested by
the Guarantee Trustee; provided, that, nothing contained in this Section
3.2(a)(iv) shall be taken to relieve the Guarantee Trustee, upon the occurrence
of an Event of Default, of its obligation to exercise the rights and powers
vested in it by this Parent Guarantee Agreement; provided, further, that nothing
contained in this Section 3.2(a)(iv) shall prevent the Guarantee Trustee from
exercising its rights under Section 4.2 hereof;

 

 

 

          (v) the Guarantee Trustee shall not be bound to make any investigation
into the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document, but
the Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit,

8

--------------------------------------------------------------------------------



 

 

 

and if the Guarantee Trustee shall determine to make such inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Parent Guarantor, personally or by agent or attorney;

 

 

 

          (vi) the Guarantee Trustee may execute any of the trusts or powers
hereunder or perform any duties hereunder either directly or by or through its
agents, attorneys, custodians or nominees and the Guarantee Trustee shall not be
responsible for any misconduct or negligence on the part of any such agent,
attorney, custodian or nominee appointed with due care by it hereunder;

 

 

 

          (vii) whenever in the administration of this Parent Guarantee
Agreement the Guarantee Trustee shall deem it desirable to receive instructions
with respect to enforcing any remedy or right hereunder, the Guarantee Trustee
(A) may request instructions from the Trust, the Note Holders of a Majority in
Principal Amount of the Notes or the Holders of a Majority in Liquidation Amount
of the Preferred Securities, (B) may refrain from enforcing such remedy or right
or taking such other action until such requested instructions are received and
(C) shall be protected in acting in accordance with such instructions; provided,
however, that the Guarantee Trustee must first obtain the consent of the Holders
of a Majority in Liquidation Amount of the Preferred Securities prior to taking
any action upon the direction of the Trust;

 

 

 

          (viii) except as otherwise expressly provided by this Parent Guarantee
Agreement, the Guarantee Trustee shall not be under any obligation to take any
action that is discretionary under the provisions of this Parent Guarantee
Agreement; and

 

 

 

          (ix) whenever, in the administration of this Parent Guarantee
Agreement, the Guarantee Trustee shall deem it desirable that a matter be proved
or established before taking, suffering or omitting to take any action
hereunder, the Guarantee Trustee (unless other evidence is herein specifically
prescribed) may, in the absence of bad faith on its part, request and rely upon
an Officers’ Certificate which, upon receipt of such request from the Guarantee
Trustee, shall be promptly delivered by the Parent Guarantor.

          (b) No provision of this Parent Guarantee Agreement shall be deemed to
impose any duty or obligation on the Guarantee Trustee to perform any act or
acts or exercise any right, power, duty or obligation conferred or imposed on it
in any jurisdiction in which it shall be illegal, or in which the Guarantee
Trustee shall be unqualified or incompetent in accordance with applicable law,
to perform any such act or acts or to exercise any such right, power, duty or
obligation. No permissive power or authority available to the Guarantee Trustee
shall be construed to be a duty to act in accordance with such power and
authority.

          SECTION 3.3. Compensation.

          The Parent Guarantor agrees to pay to the Guarantee Trustee from time
to time reasonable compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provisions of law in regard to the
compensation of a trustee of an express trust) and to reimburse the Guarantee
Trustee upon request for all reasonable expenses, disbursements and advances
(including the reasonable fees and expenses of its attorneys and agents)
incurred or

9

--------------------------------------------------------------------------------



made by the Guarantee Trustee in accordance with any provisions of this Parent
Guarantee Agreement.

          SECTION 3.4. Indemnity.

          The Parent Guarantor agrees to indemnify and hold harmless the
Guarantee Trustee and any of its Affiliates and any of their officers,
directors, shareholders, employees, representatives or agents from and against
any loss, damage, liability, tax (other than income, franchise or other taxes
imposed on amounts paid pursuant to Section 3.3), penalty, expense or claim of
any kind or nature whatsoever incurred without negligence, bad faith or willful
misconduct on its part, arising out of or in connection with the acceptance or
administration of this Parent Guarantee Agreement, including the costs and
expenses of defending itself against any claim or liability in connection with
the exercise or performance of any of its powers or duties hereunder. The
Guarantee Trustee will not claim or exact any lien or charge on any Parent
Guarantee Payments as a result of any amount due to it under this Parent
Guarantee Agreement. This indemnity shall survive the termination of this Parent
Guarantee Agreement or the resignation or removal of the Guarantee Trustee.

          In no event shall the Guarantee Trustee be liable for any indirect,
special, punitive or consequential loss or damage of any kind whatsoever,
including, but not limited to, lost profits, even if the Guarantee Trustee has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

          In no event shall the Guarantee Trustee be liable for any failure or
delay in the performance of its obligations hereunder because of circumstances
beyond its control, including, but not limited to, acts of God, flood, war
(declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Parent Guarantee Agreement.

          SECTION 3.5. Securities.

          The Guarantee Trustee or any other agent of the Guarantee Trustee, in
its individual or any other capacity, may become the owner or pledgee of the
Notes.

ARTICLE IV

GUARANTEE TRUSTEE

          SECTION 4.1. Guarantee Trustee; Eligibility.

          (a) There shall at all times be a Guarantee Trustee which shall:

 

 

 

          (i) not be an Affiliate of the Parent Guarantor or the Company; and

10

--------------------------------------------------------------------------------



 

 

 

          (ii) be a corporation organized and doing business under the laws of
the United States or of any State thereof, authorized to exercise corporate
trust powers, having a combined capital and surplus of at least fifty million
dollars ($50,000,000), subject to supervision or examination by Federal or State
authority and having an office within the United States. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of such supervising or examining authority, then, for the purposes
of this Section 4.1, the combined capital and surplus of such corporation shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.

          (b) If at any time the Guarantee Trustee shall cease to be eligible to
so act under Section 4.1(a), the Guarantee Trustee shall immediately resign in
the manner and with the effect set out in Section 4.2(c).

          (c) If the Guarantee Trustee has or shall acquire any “conflicting
interest” within the meaning of Section 310(b) of the Trust Indenture Act, the
Guarantee Trustee shall either eliminate such interest or resign in the manner
and with the effect set out in Section 4.2(c).

          SECTION 4.2. Appointment, Removal and Resignation of the Guarantee
Trustee.

          (a) Subject to Section 4.2(b), the Guarantee Trustee may be appointed
or removed without cause at any time by the Parent Guarantor, except during an
Event of Default.

          (b) The Guarantee Trustee shall not be removed until a Successor
Guarantee Trustee has been appointed and has accepted such appointment by
written instrument executed by such Successor Guarantee Trustee and delivered to
the Parent Guarantor.

          (c) The Guarantee Trustee appointed hereunder shall hold office until
a Successor Guarantee Trustee shall have been appointed or until its removal or
resignation. The Guarantee Trustee may resign from office (without need for
prior or subsequent accounting) by an instrument in writing executed by the
Guarantee Trustee and delivered to the Parent Guarantor, which resignation shall
not take effect until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by instrument in writing executed by such Successor
Guarantee Trustee and delivered to the Parent Guarantor and the resigning
Guarantee Trustee.

          (d) If no Successor Guarantee Trustee shall have been appointed and
accepted appointment as provided in this Section 4.2 within thirty (30) days
after delivery to the Parent Guarantor of an instrument of resignation, the
resigning Guarantee Trustee may petition, at the expense of the Parent
Guarantor, any court of competent jurisdiction for appointment of a Successor
Guarantee Trustee. Such court may thereupon, after prescribing such notice, if
any, as it may deem proper, appoint a Successor Guarantee Trustee.

ARTICLE V

PARENT GUARANTEE

11

--------------------------------------------------------------------------------



          SECTION 5.1. Parent Guarantee.

          (a) The Parent Guarantor irrevocably and unconditionally agrees to pay
in full to the Note Holders and/or the Beneficiaries, as the case may be, the
Parent Guarantee Payments (without duplication of amounts theretofore timely
paid by or on behalf of the Company), as and when due, regardless of any defense
(except for the defense of timely payment by the Company), right of set-off or
counterclaim which the Company may have or assert. The Parent Guarantor’s
obligation to make a Parent Guarantee Payment may be satisfied by direct payment
of the required amounts by the Parent Guarantor to the Note Holders and/or the
Property Trustee, as the case may be, or by causing the Company to pay such
amounts to the Note Holders and/or the Beneficiaries, as the case may be. The
Parent Guarantor shall give prompt written notice to the Guarantee Trustee in
the event the Parent Guarantor makes any direct payment to the Note Holders
and/or the Beneficiaries, as the case may be.

          (b) The Parent Guarantor expressly agrees that the guarantee set forth
in the immediately preceding paragraph includes, but is not limited to, the
guarantee of the full and prompt payment of the Parent Guarantor’s obligation to
make any and all interest payments on the Notes which would be required to be
made by the Company under the Indenture, including, without limitation, any
amounts of Additional Interest, the Optional Redemption Price, Liquidation
Amount, the Special Redemption Price, Additional Tax Sums, or any other amount
set forth in the Indenture or the Note.

          (c) All Parent Guarantee Payments made from time to time with respect
to this Parent Guarantee Agreement shall be in U.S. dollars.

          (d) The Parent Guarantor also agrees to use all commercially
reasonable efforts to meet the requirements to qualify, effective for the fiscal
year ending December 2005 and all future fiscal years, as a real estate
investment trust under the Code (as defined in the Indenture).

          (e) The Parent Guarantor shall not, and shall not permit any
subsidiary to, for a period of three (3) months from the date of this Indenture,
directly or indirectly, create, incur, assume, guarantee or otherwise become or
remain directly or indirectly liable with respect to any (i) trust preferred
securities (other than those relating to the Trust Securities) or (ii) any
Unsecured Debt intended to be placed in a non-Affiliated structured finance
vehicle whose assets are predominantly trust preferred instruments, except as
permitted by the Letter Agreement, dated August 2, 2006 among the Parent
Guarantor, Bear, Stearns & Co. Inc. and Taberna Securities, LLC.

          (f)

          SECTION 5.2. Waiver of Notice and Demand.

          The Parent Guarantor hereby waives notice of acceptance of the Parent
Guarantee Agreement and of any liability to which it applies or may apply,
presentment, demand for payment, any right to require a proceeding first against
the Guarantee Trustee, the Company, the Trust, the Note Holders or any other
Person before proceeding against the Parent Guarantor,

12

--------------------------------------------------------------------------------



protest, notice of nonpayment, notice of dishonor, notice of redemption and all
other notices and demands.

          SECTION 5.3. Obligations Not Affected.

          The obligations, covenants, agreements and duties of the Parent
Guarantor under this Parent Guarantee Agreement shall be absolute and
unconditional, and shall in no way be affected or impaired by reason of the
happening from time to time of any of the following:

 

 

 

          (a) the release or waiver, by operation of law or otherwise, of the
performance or observance by the Company of any express or implied agreement,
covenant, term or condition relating to the Notes to be performed or observed by
the Company;

 

 

 

          (b) the extension of time for the payment by the Company of all or any
portion of the obligations under the Notes (including the extension of any
interest payment period on the Notes as provided in the Indenture) or any other
sums payable under the terms of the Notes or the extension of time for the
performance of any other obligation under, arising out of, or in connection
with, the Notes;

 

 

 

          (c) any failure, omission, delay or lack of diligence on the part of
the Trust or the Holders to enforce, assert or exercise any right, privilege,
power or remedy conferred on the Trust or the Holders pursuant to the terms of
the Notes, or any action on the part of the Company granting indulgence or
extension of any kind;

 

 

 

          (d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Company or any of the assets of the
Company;

 

 

 

          (e) any invalidity of, or defect or deficiency in, the Notes;

 

 

 

          (f) the settlement or compromise of any obligation guaranteed hereby
or hereby incurred; or

 

 

 

          (g) any other circumstance whatsoever that might otherwise constitute
a legal or equitable discharge or defense of a guarantor, it being the intent of
this Section 5.3 that the obligations of the Parent Guarantor hereunder shall be
absolute and unconditional under any and all circumstances.

There shall be no obligation of the Holders, the Note Holders or the Trust to
give notice to, or obtain the consent of, the Parent Guarantor with respect to
the happening of any of the foregoing. No set-off, counterclaim, reduction or
diminution of any obligation, or any defense of any kind or nature that the
Parent Guarantor has or may have shall be available hereunder to the Parent
Guarantor against the Trust, any Holder or any Note Holder to reduce the
payments thereto under this Parent Guarantee Agreement.

          SECTION 5.4. Rights of Holders, the Note Holders and the Trust.

13

--------------------------------------------------------------------------------



          The Parent Guarantor expressly acknowledges that: (a) this Parent
Guarantee Agreement will be deposited with the Guarantee Trustee to be held for
the benefit of the Holders, the Note Holders and the Trust; (b) the Guarantee
Trustee has the right to enforce this Parent Guarantee Agreement on behalf of
the Holders, the Note Holders and the Trust; (c) the Holders of a Majority in
Liquidation Amount of the Preferred Securities, the Note Holders of a Majority
in Principal Amount of the Notes and the Trust have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Guarantee Trustee in respect of this Parent Guarantee Agreement or
exercising any trust or power conferred upon the Guarantee Trustee under this
Parent Guarantee Agreement (provided, however, the Trust shall not exercise such
right without the consent of the Holders of a Majority in Liquidation Amount of
the Preferred Securities); and (d) the Trust, any Note Holder or any Holder may
institute a legal proceeding directly against the Parent Guarantor to enforce
their respective rights under this Parent Guarantee Agreement, without first
instituting a legal proceeding against the Guarantee Trustee, the Company or any
other Person.

          SECTION 5.5. Guarantee of Payment.

          This Parent Guarantee Agreement creates a guarantee of payment and not
of collection. This Parent Guarantee Agreement will not be discharged except by
payment of the Parent Guarantee Payments in full (without duplication of amounts
theretofore paid by the Company) or upon payment in full of the Notes and all
amounts owed by the Company under the Indenture to the Note Holders or
beneficiary thereof.

          SECTION 5.6. Subrogation.

          The Parent Guarantor shall be subrogated to all (if any) rights of the
Trust, the Note Holders and the Holders against the Company in respect of any
amounts paid to the Trust or the Note Holders by the Parent Guarantor under this
Parent Guarantee Agreement and shall have the right to waive payment by the
Company pursuant to Section 5.1; provided, that, the Parent Guarantor shall not
(except to the extent required by mandatory provisions of law) be entitled to
enforce or exercise any rights it may acquire by way of subrogation or any
indemnity, reimbursement or other agreement, in all cases as a result of payment
under this Parent Guarantee Agreement, if, at the time of any such payment, any
amounts are due and unpaid under this Parent Guarantee Agreement. If any amount
shall be paid to the Parent Guarantor in violation of the preceding sentence,
the Parent Guarantor agrees to hold such amount in trust for the Holders, Note
Holders and the holders of any beneficial interests thereof and to pay over such
amount to the appropriate Note Holder or Holder, as applicable.

          SECTION 5.7. Independent Obligations.

          The Parent Guarantor acknowledges that its obligations hereunder are
independent of the obligations of the Company with respect to the Notes, any
other guarantee agreement and with respect to any obligations of the Parent
Guarantor, the Trust or the Company with respect to the Notes and the Preferred
Securities and that the Parent Guarantor shall be liable as principal and as
debtor hereunder to make Parent Guarantee Payments pursuant to the terms of this
Parent Guarantee Agreement notwithstanding the occurrence of any event referred
to in subsections (a) through (g), inclusive, of Section 5.3.

14

--------------------------------------------------------------------------------



          SECTION 5.8. Enforcement.

          A Beneficiary or a Note Holder may enforce the Obligations of the
Parent Guarantor contained in Section 5.1(c) directly against the Parent
Guarantor, and the Parent Guarantor waives any right or remedy to require that
any action be brought against the Company or any other person or entity before
proceeding against the Parent Guarantor.

ARTICLE VI

          SECTION 6.1. Subordination.

 

 

 

          (a) The obligations of the Parent Guarantor under this Parent
Guarantee Agreement will constitute unsecured obligations of the Parent
Guarantor and will rank subordinate and junior in right of payment to all Senior
Debt of the Parent Guarantor.

 

 

 

          (b) The right of the Parent Guarantor to participate in any
distribution of assets of any of its subsidiaries upon such subsidiary’s
liquidation or reorganization or otherwise is subject to the prior claims or
creditors of that subsidiary, except to the extent the Parent Guarantor may
itself be recognized as a creditor of that subsidiary. Accordingly, the Parent
Guarantor’s obligations under the Parent Guarantee Agreement will be effectively
subordinated to all existing and future liabilities of the Parent Guarantor’s
subsidiaries, and claimants should look only to the assets of the Parent
Guarantor for payments thereunder. This Parent Guarantee Agreement does not
limit the incurrence or issuance of other secured or unsecured debt of the
Parent Guarantor, including Senior Debt of the Parent Guarantor.

ARTICLE VII

TERMINATION

          SECTION 7.1. Termination.

          This Parent Guarantee Agreement shall terminate and be of no further
force and effect upon (a) full payment of the Redemption Price of all Preferred
Securities or (b) full payment of the Notes and all amounts payable in
accordance with the Indenture upon liquidation of the Trust. Notwithstanding the
foregoing, this Parent Guarantee Agreement will continue to be effective or will
be reinstated, as the case may be, if at any time any Holder, the Note Holder or
the Trust must restore payment of any sums paid with respect to the Notes or the
Preferred Securities. The obligations of the Parent Guarantor under Sections 3.3
and 3.4 shall survive any such termination or the resignation and removal of the
Guarantee Trustee.

15

--------------------------------------------------------------------------------



ARTICLE VIII

MISCELLANEOUS

          SECTION 8.1. Successors and Assigns.

          All guarantees and agreements contained in this Parent Guarantee
Agreement shall bind the successors, assigns, receivers, trustees and
representatives of the Parent Guarantor and shall inure to the benefit of the
Trust and the Holders or the Note Holders. Except in connection with a
consolidation, merger or sale involving the Parent Guarantor that is permitted
under Article X hereof, and pursuant to which the successor or assignee agrees
in writing to perform the Parent Guarantor’s obligations hereunder, the Parent
Guarantor shall not assign its rights or delegate its obligations hereunder
without the prior approval of the Holders of a Majority in Liquidation Amount of
the Preferred Securities.

          SECTION 8.2. Amendments.

          Except with respect to any changes that do not adversely affect the
rights of the Trust and of the Holders in any material respect (in which case no
consent of the Holders will be required), this Parent Guarantee Agreement may
only be amended with the prior approval of the Parent Guarantor, the Guarantee
Trustee, the Trust and the Holders of not less than a Majority in Liquidation
Amount of the Preferred Securities. The provisions of Article VI of the Trust
Agreement (as defined in the Indenture) concerning meetings or consents of the
Holders shall apply to the giving of such approval.

          SECTION 8.3. Notices.

          Any notice, request or other communication required or permitted to be
given hereunder shall be in writing, duly signed by the party giving such
notice, and delivered, telecopied or mailed by first class mail as follows:

 

 

 

          (a) if given to the Parent Guarantor, to the address or facsimile
number set forth below or such other address, facsimile number or to the
attention of such other Person as the Parent Guarantor may give notice to the
Guarantee Trustee and the Holders:


 

 

 

Deerfield Triarc Capital Corp.

 

c/o Deerfield Triarc Capital LLC

 

6250 N. River Road, 9th Floor

 

Rosemont, Illinois 60018

 

Facsimile No.: (773) 380-1695

 

Attention: President

 

 

 

with a copy to:

 

 

 

Winston & Strawn LLP

 

35 West Wacker Drive

 

Chicago IL 60657

16

--------------------------------------------------------------------------------



 

 

 

Facsimile No.: (312) 558-5700

 

Attention: Wayne D. Boberg


 

 

 

          (b) if given to the Trust, at the address or facsimile number set
forth below or such other address, facsimile number or to the attention of such
other Person as the Trust may give notice to the Guarantee Trustee and the
Holders:


 

 

 

c/o Deerfield Triarc Capital LLC

 

6250 N. River Road, 9th Floor

 

Rosemont, Illinois 60018

 

Facsimile No.: (773) 380-1695

 

Attention: President


 

 

 

          (c) if given to the Company, at the address or facsimile number set
forth below or such other address, facsimile number or to the attention of such
other Person as the Company may give notice to the Guarantee Trustee and the
Holders:


 

 

 

Deerfield Triarc Capital LLC

 

6250 N. River Road, 9th Floor

 

Rosemont, Illinois 60018

 

Facsimile No.: (773) 380-1695

 

Attention: President


 

 

 

          (d) if given to the Guarantee Trustee, at the address or facsimile
number set forth below or such other address, facsimile number or to the
attention of such other Person as the Guarantee Trustee may give notice to the
Parent Guarantor and the Holders:


 

 

 

JPMorgan Chase Bank, National Association

 

600 Travis, 50th Floor

 

Houston, Texas 77002

 

Facsimile No.: (713) 216-2101

 

Attention: Worldwide Securities Services—Deerfield Triarc Capital Trust II


 

 

 

          (e) if given to any Note Holder, at the address set forth on the books
and records of the Trustee (as defined in the Indenture), and if to any Holder,
at the address set forth in the books and records of the Trust.

          All notices hereunder shall be deemed to have been given when received
in person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of which no notice was
given, such notice or other document shall be deemed to have been delivered on
the date of such refusal or inability to deliver.

          SECTION 8.4. Benefit.

17

--------------------------------------------------------------------------------



          This Parent Guarantee Agreement is solely for the benefit of the
Trust, the Note Holders and the Holders and is not separately transferable from
the Notes.

          SECTION 8.5. Governing Law.

          This Parent Guarantee Agreement and the rights and obligations of each
party hereto, shall be construed and enforced in accordance with and governed by
the laws of the State of New York without reference to its conflict of laws
provisions (other than Section 5-1401 and Section 5-1402 of the General
Obligations Law).

          SECTION 8.6. Submission to Jurisdiction.

          ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH
RESPECT TO OR ARISING OUT OF THIS PARENT GUARANTEE AGREEMENT MAY BE BROUGHT IN
OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW
YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK
(IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF
THIS PARENT GUARANTEE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS PARENT GUARANTEE AGREEMENT.

          SECTION 8.7. Counterparts.

          This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

          SECTION 8.8. The Indenture.

          Each of the parties hereto hereby acknowledges that it is familiar
with the terms of the Indenture. The Indenture shall be deemed to be
specifically described in this Parent Guarantee Agreement.

ARTICLE IX

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE AND OWNERSHIP OF THE
COMPANY

          SECTION 9.1. Parent Guarantor May Consolidate, etc., Only on Certain
Terms.

          The Parent Guarantor shall not consolidate with or merge into any
other Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, and

18

--------------------------------------------------------------------------------



no Person shall consolidate with or merge into the Parent Guarantor or convey,
transfer or lease its properties and assets substantially as an entirety to the
Parent Guarantor, unless:

          (a) if the Parent Guarantor shall consolidate with or merge into
another Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, the entity formed by such
consolidation or into which the Parent Guarantor is merged or the Person that
acquires by conveyance or transfer, or that leases, the properties and assets of
the Parent Guarantor substantially as an entirety shall be an entity organized
and existing under the laws of the United States of America or any State or
Territory thereof or the District of Columbia unless otherwise approved by
Holders of a Majority Liquidation Amount of the Preferred Securities and shall
expressly assume, in writing, executed and delivered to the Guarantee Trustee,
in form reasonably satisfactory to the Guarantee Trustee, the due and punctual
payment of the Parent Guarantee Payments required hereunder and the performance
of every covenant and obligation of the Parent Guarantor to be performed under
this Parent Guarantee Agreement on the part of the Parent Guarantor to be
performed or observed;

          (b) immediately after giving effect to such transaction, no Event of
Default, and no event that, after notice or lapse of time, or both, would
constitute an Event of Default, shall have happened and be continuing; and

          (c) the Parent Guarantor has delivered to the Guarantee Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, merger, conveyance, transfer or lease and, if a written agreement
evidencing any assignment or assumption is required in connection with such
transaction, any such agreement complies with this Article IX and that all
conditions precedent herein provided for relating to such transaction have been
complied with; and the Trustee may rely upon such Officers’ Certificate and
Opinion of Counsel as conclusive evidence that such transaction complies with
this Section 9.1.

          SECTION 9.2. Dividends, Distributions and Payments.

          So long as any Notes or Preferred Securities remain outstanding, if
there shall have occurred and be continuing an Event of Default (as such term is
defined herein and in the Indenture), then the Parent Guarantor shall not and
shall not permit the Company to (i) declare or pay any dividends or
distributions on, or redeem, purchase, acquire or make a liquidation payment
with respect to, any of the Company’s or the Parent Guarantor’s Equity Interests
(as defined in the Indenture), except only to the extent necessary to maintain
the Parent Guarantor’s status as a real estate investment trust under the Code,
provided such distributions to maintain the Parent Guarantor’s status as a real
estate investment trust under the Code may not be made in any event if there has
occurred (x) an Event of Default described in clauses (a), (b), (e) or (f) of
Section 5.1 of the Indenture or (y) any Event of Default with respect to which
acceleration of principal has been triggered pursuant to Section 5.2 of the
Indenture, or (z) an Event of Default triggered by a breach of Section 10.6(e)
of the Indenture, (ii) vote in favor of or permit or otherwise allow any of its
Subsidiaries (as defined in the Indenture) (other than 
wholly-owned subsidiaries) to declare or pay any dividends or distributions on,
or redeem, purchase, acquire or make a liquidation payment with respect to or
otherwise retire, any shares of any such Subsidiary’s preferred stock or other
Equity Interests entitling the holders thereof to a stated rate of return (for
the avoidance of doubt, whether such preferred stock or other Equity Interests
are

19

--------------------------------------------------------------------------------



perpetual or otherwise), except only to the extent necessary to maintain the
Parent Guarantor’s status as a real estate investment trust under the Code,
provided such distributions to maintain the Parent Guarantor’s status as a real
estate investment trust under the Code may not be made in any event if there has
occurred (x) an Event of Default described in clauses (a), (b), (e) or (f) of
Section 5.1 of the Indenture or (y) any Event of Default with respect to which
acceleration of principal has been triggered pursuant to Section 5.2 of the
Indenture, or (z) an Event of Default triggered by a breach of Section 10.6(e)
of the Indenture, (iii) make any payment of principal of or any interest or
premium, if any, on or repay, repurchase or redeem any debt securities of the
Company or the Parent Guarantor that rank pari passu in all respects with or
junior in interest to the Securities (as defined in the Indenture) (other than
(A) repurchases, redemptions or other acquisitions of Equity Interests of the
Company or the Parent Guarantor in connection with any employment contract,
benefit plan or other similar arrangement with or for the benefit of any one or
more employees, officers, directors or consultants, in connection with a
dividend reinvestment or stockholder stock purchase or similar plan with respect
to any Equity Interests or in connection with the issuance of Equity Interests
of the Company or the Parent Guarantor (or securities convertible into or
exercisable for such Equity Interests) as consideration in an acquisition
transaction entered into prior to the Event of Default, (B) as a result of an
exchange, conversion, reclassification or combination of any class or series of
the Company’s or the Parent Guarantor’s Equity Interests (or any Equity
Interests of a Subsidiary of either the Company or the Parent Guarantor) for any
class or series of the Company’s or the Parent Guarantor’s Equity Interests or
of any class or series of the Company’s or the Parent Guarantor’s indebtedness
for any class or series of the Company’s or the Parent Guarantor’s Equity
Interests, (C) the purchase of fractional interests in Equity Interests of the
Company or the Parent Guarantor pursuant to the conversion or exchange
provisions of such Equity Interests or the security being converted or
exchanged, (D) any declaration of a dividend in connection with any Rights Plan
(as defined in the Indenture), the issuance of rights, Equity Interests or other
property under any Rights Plan or the redemption or repurchase of rights
pursuant thereto or (E) any dividend in the form of Equity Interests, warrants,
options or other rights where the dividend Equity Interests or the Equity
Interests issuable upon exercise of such warrants, options or other rights is
the same Equity Interests as that on which the dividend is being paid or ranks
pari passu with or junior to such Equity Interests).

          SECTION 9.3. Successor Company Substituted.

          Upon any consolidation or merger by the Parent Guarantor with or into
any other Person, or any conveyance, transfer or lease by the Parent Guarantor
of its properties and assets substantially as an entirety to any Person in
accordance with Section 9.1 and the execution and delivery to the Trustee of the
written agreement described in Section 9.1(a), the successor entity formed by
such consolidation or into which the Parent Guarantor is merged or to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the Parent Guarantor under this
Parent Guarantee Agreement with the same effect as if such successor Person had
been named as the Parent Guarantor herein; and in the event of any such
conveyance, or transfer, or lease following the execution and delivery of such
written agreement, the Parent Guarantor shall be discharged from all obligations
and covenants under the Parent Guarantee Agreement and the Notes.

20

--------------------------------------------------------------------------------



          SECTION 9.4. Ownership of the Company.

          At all times while this Parent Guarantee Agreement is in effect and
while any of the obligations of the Parent Guarantor hereunder remain
outstanding, one hundred percent (100%) of the outstanding capital stock of the
Company shall be owned by the Parent Guarantor.

ARTICLE X

REPRESENTATIONS AND WARRANTIES

          SECTION 10.1. Representations and Warranties of Parent Guarantor.

          The Parent Guarantor hereby represents and warrants for the benefit of
the Note Holders and the Holders that:

          (a) the Parent Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland.

          (b) the Parent Guarantor has full corporate power, authority and legal
right to execute, deliver and perform its obligations under this Parent
Guarantee Agreement and has taken all necessary action to authorize the
execution, delivery and performance by it of this Parent Guarantee Agreement;

          (c) this Parent Guarantee Agreement has been duly authorized, executed
and delivered by the Parent Guarantor and constitutes the legal, valid and
binding agreement of the Parent Guarantor enforceable against the Parent
Guarantor in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity; and

          (d) the execution, delivery and performance of this Parent Guarantee
Agreement have been duly authorized by all necessary corporate or other action
on the part of the Parent Guarantor and do not require any approval of
stockholders of the Parent Guarantor and such execution, delivery and
performance will not (i) violate the articles or certificate of incorporation or
by-laws (or other organizational documents) of the Parent Guarantor or
(ii) violate any applicable law, governmental rule or regulation governing the
Parent Guarantor, any material agreement to which it is a party or any material
portion of its property or any order, judgment or decree applicable to the
Company or the Parent Guarantor, respectively, or any material portion of its
property.

[SIGNATURE PAGE FOLLOWS]

21

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Parent
Guarantee Agreement as of the date first above written.

 

 

 

 

 

DEERFIELD TRIARC CAPITAL CORP.

 

 

 

By:

 /s/ Frederick L. White

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Frederick L. White

 

 

Title: Secretary

 

 

 

 

DEERFIELD TRIARC CAPITAL LLC

 

 

 

By:

  /s/ Frederick L. White

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Frederick L. White

 

 

Title: Secretary

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Guarantee Trustee

 

 

 

By: 

  /s/ Shelly Sterling

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Shelly Sterling

 

 

Title: Vice President

22

--------------------------------------------------------------------------------



Exhibit A

Form of Officer’s Financial Certificate

          The undersigned, the Chief Financial Officer hereby certifies,
pursuant to Section 7.3(b) of the Junior Subordinated Indenture, dated as of
August 2, 2006 (the “Indenture”), among Deerfield Triarc Capital LLC (the
“Company”) and JPMorgan Chase Bank, National Association, as trustee, that, as
of [date], [20__], the Guarantor, if applicable, and its Subsidiary had the
following ratios and balances:

As of [Quarterly/Annual Financial Date], 20__

 

 

Senior secured indebtedness for borrowed money (“Debt”)

$ _____

 

 

Senior unsecured Debt

$ _____

 

 

Subordinated Debt

$ _____

 

 

Total Debt

$ _____

 

 

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

   _____%


 

 

•

A table describing the quarterly report calculation procedures is provided on
page 3 hereof

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Guarantor and its consolidated subsidiaries for the
three years ended [date], 20__.]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Guarantor and its consolidated subsidiaries for the fiscal
quarter ended [date], 20__.]

          The financial statements fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Guarantor and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the date, and for
the [quarter] [annual] period ended [date], 20__, and such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
period involved (expect as otherwise noted therein).

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned has executed this Officer’s
Financial Certificate as of this _____ day of _____________, 20__

 

 

 

 

By:

 

Name:

 

 

 

 

Deerfield Triarc Capital Corp.

 

 

6250 N. River Road, 9th Floor

 

 

Rosemont, IL 60018

 

 

(773) 380-1600

24

--------------------------------------------------------------------------------